Per Curiam,
This appeal is from an order approving a bond filed in proceedings for the appropriation of the water of a stream that supplied a reservoir owned by the appellant. The dispute relates to the sufficiency of the bond. The order is interlocutory in its nature and from it no appeal is given by statute: Twelfth St. Market Co. v. Railroad Co., 142 Pa. 580; Pittsburg, Carnegie & Western R. R. Co. v. Gamble, 204 Pa. 198. If we regard the appeal in the light of a certiorari, there is nothing in the record which shows a failure of the court to exercise proper legal discretion in fixing the amount of the bond.
The order is affirmed at the cost of the appellant.